DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
3.	Claims 21-40 are pending. Claims 21-40 are under examination on the merits. Claims 21, 27-31 are amended. Claim 1-20  are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 21-40  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.      Claims 27, 30-31 are rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 27, as written, depends from claim 1, which recites “wherein each of  R300-R315 and R500-R515 is independently H,  carboxylic acid or carboxylic ester”,  however, based on the content of the claim 21, each of R9 and R28 being defined as H moiety. Thus claim 27 as being of improper dependent form for failing to further limit the subject matter of a previous claim 21. Claims 30-31 being depended on claim 27 are rejected as well. 


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,683,102 B2 (hereinafter ”Cefalo”). Cefalo teaches a first system, comprising: an optical filter comprising a Cu-porphyrin compound, wherein the Cu-porphyrin compound has a structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Formula I),
or a salt, or a tautomeric form thereof, wherein: X is carbon, each of R1 through R8 is H; and each of R9 through R28 is independently H, F, Br, Cl, carboxylic acid, a carboxylic ester, or forms a 6-membered aromatic ring structure with an adjacent member of R9 through R28; wherein at least one of R9-R13, at least one of R14-R18, at least one of R19-R23, and at least one of R24-R28 are not H and wherein at least two of R9-R13, at least two of R14-R18, at least two of R19-R23, and at least two of R24-R28 are H; and wherein the first system comprises a first substrate having a first surface and optionally a second substrate, and wherein the Cu-porphyrin compound is incorporated into the first system by one or more of: (1) dispersing the Cu-porphyrin compound in a coating disposed on the first surface, (2) dispersing the Cu-porphyrin compound through the first substrate, and (3) dispersing the Cu-porphyrin compound in a polymer interlayer disposed between the first substrate and the second substrate, and wherein TSRG is the average transmission of the first system across the wavelength range of 460-700 nm, TSBlue is the average transmission of the first system across the wavelength range of 400-460 nm, TSRG >= 80%; TSBlue < TSRG-5%, and further a method, comprising: dissolving a Cu-porphyrin compound as set forth above in a solvent to make a solution, diluting the solution with a primer to obtain a diluted solution, filtering the diluted solution to obtain a filtrate, and applying the filtrate to form an optical filter. Ceflao does not expressly teach the first system has a haze level of less than 0.6%. According to MPEP 804 (ll)(B)(2)(a): those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the claims in the reference patent. See In re Vogel, 422 F.2d 438, 441-442,164 USPQ 619, 622 (CCPA 1970).
Given the first system in the instant application as presently read on the first system as disclosed by Cefalo in the patent claims, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of the patent claims, and thus, render the present claims prima facie obvious. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 21-22, 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishak et al. (US Pub. No. 2012/0008217 A1, hereinafter ”’217”) in view of Nohr et al. (US Pub. No. 2001/0032565 A1, hereinafter ”’565”) or Nohr et al. (US Pat. No. 5,8855,655, hereinafter ”’655”)

Regarding claims 21-22, 27-31: ‘217 teaches a first system (Page 3, [0043]), comprising: (a) an object, and (b) an optical filter applied to the object, wherein the optical filter comprises a Mg-porphyrin compound (Page 4, [0061]-[0062]), wherein the optical filter has a first local minimum in transmission at a first wavelength with the wavelength range of 400 nm-460 nm, and wherein the optical filter has a second minimum at a second wavelength that is different from the first wavelength (Page 3, [0046]). ‘217 does not expressly teach the Cu-porphyrin compound of formula I as set forth. 
However, ‘565 teaches a family of new porphine compounds for use as colorants and/or colorant stabilizers (Page 1, [0001]; Page 1, [0009]) such as Cu(II) meso-Tetra(1-naphtyl) porphine (Page 9, [0065], Example 14; Page 9, [0067], Example 15) with benefit of providing excellent light stability to colorants, some porphines are relatively unstable and/or tend to "yellow" colorant compositions containing magenta dyes. A more desirable porphine molecule would be one that has at least one of the following characteristics: (1) the porphine molecule has less tendency to "yellow" a colorant composition, (2) the porphine molecule has the ability to make the colorant composition more "blue"; and (3) the porphine molecule, when used as a colorant, has superior lightfastness properties (Page 1; [0007]). 
Alternatively. ‘655 teaches an ink set includes ink compositions containing a colorant and at least one colorant stabilizer, wherein the colorant stabilizer imparts light-stability to the colorant so that the colorant does not fade when exposed to electromagnetic radiation such as sunlight or artificial light as shown below (Col. 1, lines 16-23; Col. 4, lines 31-65) with benefit of providing compositions and methods for stabilizing colorants against radiation including radiation in the visible wavelength range (Col. 2, lines 35-39)
                      
    PNG
    media_image2.png
    289
    262
    media_image2.png
    Greyscale
 
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system comprising Mg-porphyrin compound by ‘217, so as to include Cu-porphyrin compound of formula 1 as taught by ‘565, and would have been motivated to do so with reasonable expectation that this would result in providing excellent light stability to colorants, some porphines are relatively unstable and/or tend to "yellow" colorant compositions containing magenta dyes. A more desirable porphine molecule would be one that has at least one of the following characteristics: (1) the porphine molecule has less tendency to "yellow" a colorant composition, (2) the porphine molecule has the ability to make the colorant composition more "blue"; and (3) the porphine molecule, when used as a colorant, has superior lightfastness properties as suggested by ‘565 (Page 1; [0007]). 
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system comprising Mg-porphyrin compound by ‘217, so as to include Cu-porphyrin compound of formula 1 as taught by ‘655, and would have been motivated to do so with reasonable expectation that this would result in providing compositions and methods for stabilizing colorants against radiation including radiation in the visible wavelength range as suggested by ‘655 (Col. 2, lines 35-39)

Regarding claim 24 : ‘217 teaches the first system (Page 3, [0043]), wherein the first system blocks or inhibits ultra-violet (UV) light (Page 6, [0132]; Page 7, [0136]).

Regarding claim 25 : ‘217 teaches the first system (Page 3, [0043]), where the first system further comprises a UV blocker, a UV stabilizer, or a combination of a UV blocker and a UV stabilizer (Page 6, [0132]; Page 7, [0136]). 

Regarding claim 26 : ‘217 teaches the first system (Page 3, [0043]), wherein the first system is color balanced (Page 5, [0124]; Page 7, [0136]). 

Regarding claim 32 : ’217teaches the first system (Page 3, [0043]), comprising:
a surface, wherein the optical filter is a coating disposed on the surface, and the coating includes the Cu-porphyrin compound (Page 9, [0152]; Page 9, [0158]-[0159]).

	Regarding claim 33: ‘217 teaches the first system (Page 3, [0043]), wherein the first system is an ophthalmic system, optionally wherein the first system is selected from a group consisting of: an eyeglass lens, a contact lens, an intra-ocular lens, a corneal inlay, and a corneal onlay (Page 11, [0174]. 

	Regarding claim 33: ‘217teaches the first system (Page 3, [0043]), wherein the first system is a non-ophthalmic ocular system, optionally wherein the first system is selected from the group consisting of: a window, an automotive windshield, an automotive side window, an automotive rear window, a sunroof window, commercial glass, residential glass, skylights, a camera flash bulb and lens, an artificial lighting fixture, a fluorescent light or diffuser, a medical instrument, a surgical instrument, a rifle scope, a binocular, a computer monitor, a television screen, a lighted sign, an electronic device screen, and a patio fixture (Page 15, [0212]. 

Regarding claim 35: ’217 teaches the first system (Page 3, [0043]), wherein the optical filter is incorporated in a layer of polyvinyl butyral (PVB), polyvinyl alcohol (PVA), ethylene vinyl acetate (EVA), or polyurethane (PU) (Page 14, [0203]-[0205]). 

Regarding claim 36: ‘217 teaches the first system (Page 3, [0043]), wherein TSRG >= 80%; TSBlue <TSRG-5%; TSRG is the average transmission of the first system across the wavelength range of 460-700 nm; TSBlue is the average transmission of the first system across the wavelength range of 400- 460 nm (Page 3, [0044]-[0050]). 

Regarding claim 37: ‘217 teaches the first system (Page 3, [0043]), wherein  CIE Standard Illuminant D65 light having CIE LAB coordinates (a*1, b*1, L*1), when transmitted through the first system, results in transmitted light having CIE LAB coordinates (a*2, b*2, L*2), and a total color difference ΔE, and  a total chroma difference between (a*1, b*1, L*1) and (a*2, b*2, L*2 )is less than 5.0 (Page 13, [0195] to Page 14, [0202]; Page 26, [0290], Table X; Page 27, Table XI). 

Regarding claim 38: ‘217 teaches the first system (Page 3, [0043]), wherein the first system has a YI of no more than 35, no more than 30, no more than 25, or no more than 20, or wherein the filter has a YI of no more than 35, no more than 30, no more than 25, or no more than 20 (Page 3, [0043]; Page 3, [0048]). 

Regarding claim 39: ‘217 teaches the first system (Page 3, [0043]), wherein:
for at least one wavelength within 10 nm of the first wavelength on the negative side, the
slope of the transmission spectrum of the first system has an absolute value that is less than
the absolute value of the slope of the transmission spectrum at a third wavelength, wherein the third wavelength is more than 10 nm from the first wavelength on the negative side (Page 19, [0239]; Page 20, [0253]). 

Regarding claim 40: ‘217 teaches the first system (Page 3, [0043]), wherein the first system is used in a military or aerospace product (Page 20, [0249]). 

12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ishak et al. (US Pub. No. 2012/0008217 A1, hereinafter ”’217”) in view of Nohr et al. (US Pub. No. 2001/003256 5 A1, hereinafter ”’565”) or Nohr et al. (US Pat. No. 5,8855,655, hereinafter ”’655”) as applied to claim 21 above, and further in view of Gordon et al. (US Pat. No. 4,885,114, hereinafter “’114”).
Regarding claim 23: The disclosure of ‘217 in view of ‘565 or ’655 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘217 in view of ‘565 or ’655 does not expressly teach the first system has a haze level of less than 0.6%.
However, ‘114 teaches transparent selective optical absorption filters of improved stability to ambient solar light and radiation in the near UV range (Col. 1, lines 14-21) comprising combination of absorbing agent (Col. 5, lines 11-15) to provide optical filters or shields with even greater stability, clarity and freedom from haze upon repeated absorption in an optical shield or filter (Col. 5, lines 35-44).  
In an analogous art of composition comprising porphyrin compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first system by ‘217, so as to include the combination of absorbing agent as taught by ‘114, and would have been motivated to do so with reasonable expectation that this would result in providing optical filters or shields with even greater stability, clarity and freedom from haze upon repeated absorption in an optical shield or filter as suggested by ‘114 (Col. 5, lines 35-44).  

Response to Arguments
13.	Applicant’s arguments with respect to claims 21-40  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/13/2022